Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1 and 7 are amended, and claims 1-8 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock (U.S. 2008/0301869) in view of Chen (U.S. 2011/0185493).
With respect to claims 1, 7, and 8 Mock discloses a faucet (abstract, being a washing device that dispenses water into a sink) that is provided so as to secure a predetermined opened space with respect to a water receiving part (abstract, as it is a device which dispenses water into a sink) of a hand wash basin (sink), and discharges water toward the water receiving part (abstract), the faucet comprising:
a water discharge pipe (paragraphs0020,0091, and 0129, there being a nozzle/supply conduit which provides pressurized water) having a tip end oriented to the water receiving part (figure 17 and abstract, the tip end of #1 which applies fluid to the sink); and 
a water discharge part provided at the tip end of the water discharge pipe (figure 17, nozzles #3), the water discharge part jets waterdrops so as to spread the water drops at a predetermined angle from a single water discharge port of the faucet (figure 17, the noted angles formed by the fluid as it exits and is utilizes with #34, the single port being that of #3, being a singular port angled at #34), and is 
wherein an average flow speed X (m/sec) and an average particle size Y (pm) of the waterdrops jetted from the water discharge part at a predetermined angle (see figure 17, as the nozzle #3 is angled at a predetermined angle towards #34 to obtain the desired effect) satisfy a following conditional expression in order to inhibit water splash by the waterdrops on the water receiving part (by satisfying the flow and particle size Mock would thus function to inhibit some level of water splash, i.e. it satisfies claim 1 as well as the other end found in claim 2 of the particle size and the average flow speed), and
wherein the faucet further comprises at least one of a constant flow valve, a pressure regulating valve, and a constant-pressure valve (paragraphs0020, 0093 and 0105, disclose the use of a valve, understood being a constant flow valve as it is not tied to the pressure but rather is open and close (much like the handle on a faucet is a constant flow valve where changing the handle moves the valve to allow a constant flow from the various positions of the handle) which supply water to the water discharge part so that water droplet having the average flow speed X and the average particle size Y are jetted from the water discharge part (paragraphs0020 and 0093, being arranged on the feed conduit).
Y < 9300 (um*(m/sec) A1.5) x XA (-1.5)
Which, using the numbers in paragraph 0123, of flow speed at50m/s and 20-80 microns satisfies the expression
With respect to claim 7, the noted sink (abstract) discloses a bowl (the sink being the faucet and bowl combination), wherein the bowl of claim 7 is the water receiving part in claim 1.
Mock fails to include a base end fixed on an upper surface of the hand washbasin, and the water discharge pipe having a curved shape to extend form the base end towards the water receiving part.
Chen, figure 2, discloses a base end (the lower part of #101 affixed to 108) fixed on an upper surface of a hand wash basin (figure 2, #108) and the water discharge pipe having a curved shape 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the structure of the base and curved shape of the water discharge pipe of Chen into the sink of Mock, as doing so would utilize the commonly used faucet structure found in most shrinks, where a nozzle is affixed at the upper surface of the wash basin and then proceeds to have a curved pipe/conduit that extends outwards into the sink to discharge the fluid(water) into the water receiving part of the sink. The claimed feature is also known to be common knowledge in the art of sinks, where the faucet of the sink extends from a base which is affixed to the upper surface of the wash basin and then curves out and over the sink to a nozzle (see MPEP 2144.03 A-E)).
With respect to claim 2, Mock discloses the average flow speed X and the average particle size Y of the waterdrops jetted from the water discharge part further satisfy a following conditional expression.
Y >-360(microseconds) x X + 1500 (microns)
Which, using the numbers in paragraph 0123, of flow speed at 50m/s and 20-80 microns satisfies the expression
With respect to claim 3, Mock discloses the average flow speed X of the waterdrops jetted from the water discharge part is equal to or larger than 1.7 (m/sec) (paragraph 0123, 40m/sec).
With respect to claim 4, Mock discloses the average particle size Y of the waterdrops jetted from the water discharge part is equal to or larger than 35 (microns) (paragraph 01234, discloses 80 microns).
With respect to claim 5, Mock discloses the average particle size Y of the waterdrops jetted from the water discharge part is equal to or smaller than 9000 (microns) (paragraph 0123, discloses 80 microns).


Response to Arguments/Amendments
	The Amendment filed 06/30/2021 has been entered. Currently claims 1-8 are pending and claims 1 and 7 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (04/08/2021). 
	Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive. Applicants first argument is that there is only one water discharge port, the claim limitation does not include a negative limitation such as “only.” There is a single nozzle outlet in Mocks figure 17, said outlet hits 34 and produces the noted desired spray. Furthermore, the “port” can be taken as the overall orifice of #1 where the fluid streams pass through as well. The predetermined angle, is shown in figure 17, furthermore, by being used in a faucet the nozzle is at a predetermined angle facing the faucet (noting that the single port of 3 is at the predetermined angle facing the element 34 stated above and shown in figure 17 to produce the spray as it deflects). It is unclear how Mock does not read on the equation of Y < 9300 (um*(m/sec) A1.5) x XA (-1.5) as Mock discloses in paragraph 0123, of flow speed at50m/s and 20-80 microns satisfies the expression as the Y would be less then the given equation. When the noted spread angle is disclosed , claim 6, Mock discloses 45 degrees, which is between 40 and 50. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752